 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Excel Fortress Limited, et al.,                   No. CV-17-04297-PHX-DWL
10                 Plaintiffs,                         ORDER
11   v.
12   Vaughn La Verl Wilhelm, et al.,
13                 Defendants.
14
15          Pending before the Court is Plaintiff’s unopposed motion to file certain documents
16   under seal (Doc. 183). The public has a general right to inspect judicial records and

17   documents, such that a party seeking to seal a judicial record must overcome “a strong
18   presumption in favor of access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

19   1178 (9th Cir. 2006). To do so, the party must “articulate compelling reasons supported

20   by specific factual findings that outweigh the general history of access and the
21   public policies favoring disclosure . . . .” Id. at 1178-79 (internal quotation marks and
22   citations omitted). The Court must then “conscientiously balance the competing interests

23   of the public and the party who seeks to keep certain judicial records secret.” Id. at 1179

24   (internal quotation marks omitted). “After considering these interests, if the court decides

25   to seal certain judicial records, it must base its decision on a compelling reason and

26   articulate the factual basis for its ruling, without relying on hypothesis or conjecture.” Id.
27   (internal quotation marks omitted).
28          The “stringent” compelling reasons standard applies to all filed motions and their
 1   attachments where the motion is “more than tangentially related to the merits of a case.”
 2   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016). A
 3   motion for full or partial summary judgment is clearly such a motion.
 4         The documents contain trade secrets, and keeping these trade secrets confidential
 5   is a compelling reason that outweighs the general public right of access. Kamakana, 447
 6   F.3d at 1179.
 7         Accordingly,
 8         IT IS ORDERED that Plaintiff’s unopposed motion to file under seal (Doc. 183)
 9   is GRANTED. The Clerk of Court shall seal Exhibits 2, 3 and 4 to Exhibit A, the
10   Declaration of D. Elroy Fimrite, to Plaintiff EFG America, LLC’s Response to
11   Defendant’s Statement of Undisputed Material Facts and Statement of Additional
12   Material Facts That Preclude Summary Judgment.
13         Dated this 13th day of September, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
